Citation Nr: 1537765	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel





INTRODUCTION

The Veteran had active service from October 2001 to April 2002, June 2004 to November 2005, and September 2010 to November 2011.  He served in Iraq from December 2004 to November 2005, and was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1. Throughout the appeal, the Veteran has had no hearing loss in his right ear for VA compensation purposes.

2. Left ear hearing loss was aggravated during combat service in Iraq.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an August 2008 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in November 2008.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and lay statements.

Additionally, the November 2012 medical examination for the Veteran's right ear hearing loss is adequate.  The VA examiner used his expertise to draw conclusions from the totality of the evidence.  The examiner's report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in September 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with a new examination in November 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends in his March 2009 Notice of Disagreement (NOD) that during his service in Iraq, he had significant noise exposure while on patrol as a gunner in a convoy.  In an August 2012 Appellant's Brief, he further clarifies that he was exposed to car bombs and IEDs. 

The Veteran received audiograms on February 15 and 20, 2001, then additional audiograms in April 2001, March 2007, October 2007, and September 2009.  The Board notes that the September 2009 examination was provided for tinnitus, and does not contain any medical opinion as to the aggravation of the Veteran's hearing loss; however, the examination still contains a valid audiogram.

A February 15, 2001, audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
5
10
20
50
55
RIGHT
10
5
10
5
20

A February 20, 2001, audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
5
10
15
50
60
RIGHT
10
10
5
5
10

An April 2001 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
5
15
20
50
60
RIGHT
10
5
5
5
10

A March 2007 Hearing Conservation Screening reflected puretone thresholds as follows:

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
0
10
25
60
55
RIGHT
15
10
0
15
25

An October 2007 Hearing Conservation Data form reflected puretone thresholds as follows:

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
10
5
20
60
65
RIGHT
15
5
5
20
25

A September 2009 Compensation and Pension (C&P) examination reflected puretone thresholds as follows:

500hz
1000hz
2000hz
3000hz
4000hz
LEFT
15
15
40
75
75
RIGHT
15
15
20
30
35

Right ear

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In none of the five audiograms listed does the Veteran have right-ear hearing loss in a single frequency at forty decibels or greater, or in three frequencies at twenty-six decibels or greater. Therefore, any right ear hearing impairment the Veteran has is not a disability for the purposes of the laws administered by VA.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Board finds that service connection is not warranted in this case because the most probative evidence of record shows that the Veteran does not have cognizable hearing loss in his right ear.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.



Left ear

The Veteran served in combat, and reported exposure to acoustic trauma from car bombs, IEDs, and gunfire while serving in Iraq.  Such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence (audiograms) shows that the Veteran was diagnosed with left ear hearing prior to service, and later medical evidence shows the condition had worsened after combat service in Iraq.  Further, the Board finds that he is both competent and credible to report his pre-existing hearing loss worsening since that time. Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left ear hearing loss was aggravated during his combat service.  See Reeves v. Shinseki, 682 F.3d 988 (2012).  In light of his in-service, combat-related acoustic trauma, the credible history of aggravation of left ear hearing loss in and since service, and the audiograms showing increasing left ear hearing loss, the Board finds that service connection for left ear hearing loss is warranted because the disability was aggravated in service.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


